While I would agree with the decision reached by my colleagues that absent clear language in a separation agreement or divorce decree retaining jurisdiction a trial court does not retain jurisdiction to modify spousal support, I respectfully dissent from their opinion that the trial court could not find appellant guilty of contempt in his, absence.
I agree with the majority opinion that, in this matter, appellant was sentenced to ten days in jail pursuant to R.C.2705.02 (A) in that he was sentenced in contempt for "[d]isobedience of, or resistance to, a lawful writ, process, order, rule, judgment, or command of the court or an officer." I differ in my interpretation of R.C. 2705.03, however.
R.C. 2705.03 states that in contempt actions pursuant to R.C.2705.02, a person charged in contempt must receive notice of the charge and opportunity to be heard; in other words, must receive due process. Specifically, this section states that a person charged in contempt must have "an opportunity * * * to be heard, by himself or counsel." (Emphasis added.) In the instant matter, appellant was well aware that he was facing a contempt action and well aware of the reasons for this charge. In fact, appellant was notified that he was to face a total of twenty days in jail on two separate contempt citations. Appellant, when refused a continuance on his hearing, chose not to be present. Present on his behalf was his counsel of record. Thus, while appellant himself was not heard, his counsel was able to and did speak for him, a scenario anticipated by and completely permitted in R.C.2705.03. Appellant thus received all the process he was due. Unlike the majority, I find that his  decision not to attend the August 30, 1996 hearing was, in fact, a waiver of his right to be present personally. He knew of the citation, knew the possible penalty, knew that his request for continuance was denied, and decided not to attend. While R.C. 2705.03 would allow the trial court to issue process to force him to attend, this section does not mandate that the court do so, especially in light of *Page 600 
the fact that it allows counsel to speak for the accused.
I am troubled by the trial court's decision not to continue the hearing. While it is plain that the court was frustrated with appellant, in view of the doctor's excuse presented by appellant it does not seem too unreasonable to have continued the matter for a few more weeks. That said, however, this court has always been mindful of the fact that these matters lie within the sound discretion of the trial court and I do not find the instant denial of continuance to be an abuse of discretion under the present set of facts.
Further, I do not believe that the contempt citation and order should be vacated by this court. At the most, given the circumstances of this case, the matter should be remanded to the trial court for a new hearing. Vacating the order allows this scofflaw to benefit from his demonstrated lack of respect for the courts.
For all of the foregoing, I respectfully dissent from the majority opinion as to the first issue and would affirm the decision of the trial court in all respects.